
	
		III
		110th CONGRESS
		2d Session
		S. RES. 623
		IN THE SENATE OF THE UNITED STATES
		
			July 24 (legislative
			 day, July 23), 2008
			Mr. Enzi (for himself
			 and Mr. Barrasso) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 18
			 (legislative day, September 17), 2008
			 Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the importance of the role of
		  the Lander Trail in the settlement of the American West on the 150th
		  anniversary of the Lander Trail.
	
	
		Whereas Frederick W. Lander first surveyed and supervised
			 construction of the Lander Trail in 1858 to provide emigrants with a travelable
			 link between the Oregon and California Trails;
		Whereas 13,000 emigrants traveled on the Lander Trail
			 during the settlement of the Western United States;
		Whereas the Lander Trail was the first Federal road west
			 of the Mississippi River;
		Whereas travelers in the American West used the Lander
			 Trail for 54 years until 1912; and
		Whereas people can still experience the Lander Trail in
			 the same setting that Frederick W. Lander first began construction in 1858:
			 Now, therefore, be it
		
	
		That the Senate honors the important
			 role of the Lander Trail in the settlement of the Western United States on the
			 sesquicentennial anniversary of the Lander Trail.
		
